Motion by appellant to dispense with printing, granted. The appeal will be heard on the original papers and on a typed brief. Appellant is directed to file six copies of his typed brief and to serve one copy of his typed brief on the District Attorney. Appellant’s time to perfect the appeal enlarged to the March Term, commencing February 27, 1961. Appeal ordered on the calendar for said term. Motion by appellant for assignment of counsel granted. Robert Port, Esq., of 1396 Fulton St., Brooklyn, New York, is assigned as counsel to prosecute the appeal. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.